ASSIGNMENT OF DEBT AGREEMENT


THIS ASSIGNMENT OF DEBT AGREEMENT dated the 20th day of October, 2006,


AMONG:



   
TORA TECHNOLOGIES INC., a company incorporated under the laws of Nevada and with
an executive office at 205 - 1990 East Kent Avenue, Vancouver, British Columbia,
V5P 4X5




   
(the“Assignee”)



AND:
MANHATTAN ASSETS CORP., a company incorporated under the laws of Nevada with an
executive office at 132 Via Havre, Newport Beach, California, 92663



   
(the “Assignor”)



AND:
MAKEUP INCORPORATED, a company incorporated under the laws of Nevada with an
executive office at 3388 Via Lido, 4th Floor, Newport Beach, California, 92663



   
(the “Creditor”)





WHEREAS:


A.  The Assignor is indebted to the Creditor for the aggregate amount of
US$216,107 (the “Debt”)


B.
The Assignee has agreed to purchase certain assets from the Assignor pursuant to
the terms and conditions of an asset purchase agreement dated October 20, 2006,
between the Assignee and the Assignor.



C.
As a condition of that asset purchase agreement, the Assignee has agreed to
accept the assignment of the Debt from the Assignor upon the terms and
conditions contained in this agreement as part of the consideration for the
assets.



FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which is
acknowledged, the parties agree that:


1.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE ASSIGNOR


1.1 The Assignor represents, warrants and covenants to the Assignee that:


(a)
the above premises are true and complete, that the Debt has not been prepaid in
full or in part, and that the Creditor been given notice of and has consented to
this assignment;



(b)
the full amount of the Debt is due and owing by the Assignor to the Creditor;
and



(c)
the Assignor now has a good right, full power and absolute authority to assign
its right, title and interest in and to the Debt in the manner set out in
Article 2 hereof according to the true intent and meaning of this agreement.



1.2 The representations, warranties and covenants contained in Section 1.1 are
provided for the exclusive benefit of the Assignee and a breach of any one or
more thereof may be waived by the Assignee in whole or in part at any time
without prejudice to his rights in respect to any other breach of the same or
any other representation or warranty or covenant. Any representations,
warranties and covenants contained in Article 1 shall survive the execution of
this agreement.


Page - 1

--------------------------------------------------------------------------------




2.  ASSIGNMENT AND PURCHASE OF THE DEBT


2.1 The Assignor grants, assigns, transfers and sets over unto the Assignee its
entire right, title and interest in and to the Debt, including, without
limitation, all rights, benefits and advantages of the Assignor to be derived
therefrom and all burdens, obligations and liabilities to be derived thereunder,
in consideration of the premises and in consideration of payment of the sum of
US$10.00 and for other good and valuable consideration.


3.  CONSENT OF CREDITOR


3.1 The Creditor acknowledges receipt of notice of the assignment of Debt
pursuant to the terms and conditions of this agreement and further consents to
the assignment of the Debt by the Assignor to the Assignee.


4.  COUNTERPART


4.1 This agreement may be signed in one or more counterparts, each of which when
so signed will be deemed an original, and such counterparts together will
constitute one in the same instrument.




IN WITNESS WHEREOF this agreement was signed by the parties hereto as of the day
and year first above written.




The Common Seal of                                                          )
Tora Technologies Inc.                                                     )
affixed was hereunto in the presence of:                        )
                                                                                              
)    C/S
 /s/ Authorized Signatory                                                  )
                                                                                               )
Authorized Signatory                                                        )






The Common Seal of                                                          )
Manhattan Assets Corp.                                                   )
affixed was hereunto in the presence of:                        )
                                                                                              
)    C/S
 /s/ Authorized Signatory                                                  )
                                                                                              
)
Authorized Signatory                                                        )






The Common Seal of                                                          )
Makeup Incorporated                                                        )
affixed was hereunto in the presence of:                        )    
                                                                                              )    C/S
 /s/ Authorized Signatory                                                 )
                                                                                              
)
Authorized Signatory                                                       )




 
 
Page - 2

--------------------------------------------------------------------------------


 